EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Randall Berman (#61609) on 1/12/2021.

The application has been amended as follows: 
Claim 1:

A cardiac treatment device electrode lead  comprising: an adhesive skin electrode ;
a connector  for connecting the adhesive electrode to a cardiac treatment device; 
a lead wire  electrically connecting the adhesive electrode to the connector; 
a measurement device having a length,
wherein the measurement device comprises a placard  forming an integral part of insulation of the lead wire that includes an elongated flap of flexible material fixedly disposed along said length to the lead wire and integrated with pediatric-specific guidance instructions by which a patient characteristic relevant to the cardiac treatment can be obtained; and an index mark  disposed at one end of the measurement device,

further in response to (i) aligning the index mark with one end of the patient, (ii) extending the measurement device and lead wire along the patient length away from the index mark, and (iii) determining the location based on an alignment of an opposite end of the patient with the location on the measurement device away from the index mark,
wherein the lead wire includes a lead wire length greater than said length of the measurement device,
wherein the entire measurement device is fixedly disposed intermediate to and spaced away from opposites ends of the lead wire, and
further wherein the lead wire comprises a length sufficient to enable the entire measurement device, which is intermediate to and spaced away from opposite ends of the lead wire, to be extended down the length of the patient subsequent to applying the adhesive skin electrode to the patient.

Claim 2:
The cardiac treatment device of Claim 1, wherein the measurement device further comprises a medical guidance instruction  disposed at a location on the measurement device, the instruction based on a distance from the location to the index mark.



A method of providing medical treatment to a patient comprising the steps of:
providing a cardiac treatment device electrode lead having a lead wire  with a measurement device  having a length,
wherein the measurement device comprises a placard forming an integral part of insulation of the lead wire that includes an elongated flap of flexible material fixedly disposed along said length to the lead wire and integrated with pediatric-specific guidance instructions by which a patient characteristic relevant to the cardiac treatment can be obtained,
wherein the measurement device further comprises an index mark  disposed at one end of the measurement device,
wherein the patient characteristic relevant to the cardiac treatment is obtained at a location on the measurement device corresponding with a patient length,
further in response to (i) aligning the index mark with one end of the patient, (ii) extending the measurement device and lead wire along the patient length away from the index mark, and (iii) determining the location based on an alignment of an opposite end of the patient with the location on the measurement device away from the index mark,
wherein the lead wire includes a lead wire length greater than said length of the measurement device,
wherein the entire measurement device is fixedly disposed intermediate to and spaced away from opposites ends of the lead wire, and

deploying the electrode lead to a patient; aligning the index mark at one end of the patient;
extending the lead wire from the one end of the patient to a second end of the patient to obtain a patient characteristic with the measurement device;
obtaining a medical guidance instruction  printed on the measurement device and located at a location on the measurement device adjacent to the second end of the patient, the guidance instruction being tailored to the patient characteristic; and
applying medical treatment to the patient according to the medical guidance instruction.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The broadest independent claim is claim 1. Claim 1 recites a cardiac treatment device electrode lead that includes: an adhesive skin electrode, a connector for connecting the adhesive electrode to a cardiac treatment device, a lead wire connecting the adhesive electrode to the connector and a measurement device having a length. Additionally, claim 1 recites that the measurement device comprises a placard forming an integral part of insulation of the lead wire that includes an elongated flap of flexible material fixedly disposed along said length to the lead wire and integrated with pediatric-
the patient characteristic relevant to the cardiac treatment is obtained at a location on the measurement device corresponding with a patient length and in response to (i) aligning the index mark with one end of the patient, (ii) extending the measurement device and lead wire along the patient length away from the index mark, and (iii) determining the location based on an alignment of an opposite end of the patient with the location on the measurement device away from the index mark. Additionally, claim 1 recites the lead wire includes a lead wire length greater than said length of the measurement device and the entire measurement device is fixedly disposed intermediate to and spaced away from opposites ends of the lead wire. Finally, claim 1 recites that the lead wire comprises a length sufficient to enable the entire measurement device, which is intermediate to and spaced away from opposite ends of the lead wire, to be extended down the length of the patient subsequent to applying the adhesive skin electrode to the patient.
	The closest prior art is Jayne in view of Odderson in view of Broselow in view of Wingert in view of Takaki. Jayne in view of Odderson in view of Broselow in view of Wingert in view of Takaki discloses a cardiac treatment device electrode lead that includes: an adhesive skin electrode, a connector for connecting the adhesive electrode to a cardiac treatment device, a lead wire connecting the adhesive electrode to the connector and a measurement device having a length. Additionally, Jayne in view of Odderson in view of Broselow in view of Wingert in view of Takaki further discloses the 
However, Odderson in view of Broselow in view of Wingert in view of Takaki fails to disclose the placard forming an integral part of insulation of the lead wire. This specific combination of the placard being part of the insulation of the lead wire helps 
Furthermore, nothing in the prior art when viewed with Odderson in view of Broselow in view of Wingert in view of Takaki obviates this deficiency. Thus, the combination of claimed limitations is neither anticipated nor obviated in view of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792